DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 26 September 2022 has been entered.

Election/Restrictions
Applicant’s election of Invention II, claims 12-20 in the reply filed on 21 April 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 12, 13, 18 and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Makiyama US 9,887,301.
Regarding claim 12, Makiyama discloses a method for forming a semiconductor device, comprising: 
providing a substrate SB; 
performing an oxygen implantation process to form an oxygen-rich layer in the 25substrate and near a surface of the substrate col. 24, line 63-col. 25, line 4; 
performing a rapid thermal process to convert the oxygen-rich layer into a buried oxide layer IF1 col. 25, lines 4-11; 
forming a gate dielectric layer GIM (EC/IF2) on the substrate and covering the buried oxide layer IF1, wherein the buried oxide layer is in direct contact with the 30gate dielectric layer Fig. 12; 
forming a gate structure CG on the gate dielectric layer GIM and overlapping the buried oxide layer IF1.  
Regarding claim 13, Makiyama discloses the method for forming a semiconductor device according to 5claim 12, 
col. 24, line 63-col. 25, line 4 teaches wherein the oxygen implantation process comprises implanting oxygen-containing species into the substrate to form the oxygen-rich layer, wherein the oxygen-containing species comprises at least one of oxygen atoms, oxygen ions, oxygen radicals, oxygen molecules, and oxygen containing compounds.  
Regarding claim 18,  Makiyama discloses the method for forming a semiconductor device according to 5claim 12, 
col. 18, lines 18-23 teaches wherein the gate dielectric layer IF2 is formed by performing a thermal 30oxidation process in an oxygen ambient (e.g. HTO, High Temperature Oxide method).
10Regarding claim 20, Makiyama discloses the method for forming a semiconductor device according to 5claim 12, 
wherein the gate structure CG, SW1 overlaps a boundary between the buried oxide layer IF1 and the substrate SB. 
    PNG
    media_image1.png
    721
    580
    media_image1.png
    Greyscale






Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makiyama as applied to claims 12 and 13 above, and further in view of Chen et al. US 2013/0320483.
Regarding claim 14, Makiyama, col. 24, line 63-col. 25, line 4 teaches the method for forming a semiconductor device according to 5claim 13. Makiyama does not teach wherein a concentration of the oxygen-containing species is between 1E15 atoms/cm3 and 1E16 atoms/cm3.
Whereas Chen et al. teaches a method of forming a semiconductor-on-insulator substrate with a buried oxide layer. The steps include performing an oxygen implantation process to form an oxygen-rich layer 14’ in a substrate 10 and near a surface of the substrate 10 Fig. 6 [0014]; and performing a rapid thermal process to convert the oxygen-rich layer into a buried oxide layer [0015]. 
Makiyama and Chen et al. are analogous art because they are directed to a method of forming a SOI structure with a buried oxide layer using oxygen implantation process and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makiyama because they are from the same field of endeavor. 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Makiyama and incorporate the teachings of Chen et al. to reduce the leakage current. 
Chen et al. [0043] does not teach wherein a concentration of the oxygen-containing species is between 1E15 atoms/cm3 and 1E16 atoms/cm3.
 However, Chen et al. does establish a relationship between the concentration of oxygen ions and the implanted region containing the oxygen ions. This demonstrates that varying the concentration of the oxygen ions from which a range of values of the parameters of the method achieves a certain thickness/depth of the buried oxide layer and would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the concentration of the oxygen ions in order to achieve a thickness/depth of the buried oxide layer to improve the semiconductor device performance thereof and optimize the concentration ranging between 1E15 atoms/cm3 and 1E16 atoms/cm3 as a “result effective variable”, and arrive at the recited limitation.
Regarding claim 15,  Makiyama teaches the method for forming a semiconductor device according to 5claim 13. Makiyama does not teach wherein an implantation energy of the oxygen-containing species is between 10 keV and 30 keV. Chen et al. [0041] teaches wherein an implantation energy of the oxygen-containing species is between 10 keV and 30 keV, e.g. 15 keV to less than 40 keV.
Regarding claim 16, Makiyama teaches the method for forming a semiconductor device according to 5claim 12. Makiyama does not teach wherein the rapid thermal process is performed in an inert gas ambient. Chen et al. [0048]-[0049] teaches wherein the rapid thermal process is performed in an inert gas ambient.
Regarding claim 17,  Makiyama teaches the method for forming a semiconductor device according to 5claim 12. Makiyama col. 24, line 63-col. 25 teaches wherein a processing temperature of the rapid thermal process is between 850° C and 1050° C. 
Makiyama does not teach a processing time of the rapid thermal process is between 1 minute and 5 minutes. 
However, Chen et al. establishes a relationship between the anneal and the conversion of implanted oxygen ions into buried oxide layer. This demonstrates that varying parameters of the method such as annealing time of the oxygen ions achieves the desired buried oxide layer from which a range of values of the parameters such as time would be considered a result effective variable. 
Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range.  In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).  
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust the parameters such as time of the annealing of the oxygen ions in order to achieve a buried oxide layer to improve the semiconductor device performance thereof and optimize the processing time of the rapid thermal process is between 1 minute and 5 minutes as a “result effective variable”, and arrive at the recited limitation.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Makiyama as applied to claims 12 above, and further in view of Toh et al. US 2017/0084736.
	Regarding claim 19,  Makiyama teaches the method for forming a semiconductor device according to 5claim 12, further comprising 
forming a source region and a drain region in the substrate at two sides of the 5gate structure.
Makiyama does not teach forming a drift region in the substrate and between the gate structure and the drain region, wherein a lower edge of the drift region is lower than a lower edge of the buried oxide layer (Makiyama teaches thickness of buried oxide layer IF1, 2 nm).
Whereas Toh et al. teaches a method of forming a drift region 120 in the substrate and between a gate structure 150 and a drain region 125, wherein a lower edge of the drift region at a depth of 0.2-1 µm is lower than a lower edge of 2nm.
Makiyama and Toh et al. are analogous art because they are directed to high voltage transistors and one of ordinary skill in the art would have had a reasonable expectation of success to modify Makiyama because they are from the same field of endeavor. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Makiyama and incorporate the teachings of Toh et al. to improve device performance [0054]-[0059].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONYA D MCCALL-SHEPARD whose telephone number is (571)272-9801. The examiner can normally be reached M-F: 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898